FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment and Response filed September 2, 2022.  Claims 3, 5, and 14-15 have been amended, and claim 16 has been added.  Claims 3-6 and 14-16 are now pending and under consideration.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the rejections for indefiniteness set forth in the prior Office action (in view of applicant’s clarifying amendments).  However, claims 3-6 and 14-16 remain rejected for the reasons given below, which include new grounds of rejection necessitated by applicant’s amendment.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112(a)/first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

THE FOLLOWING ARE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claims 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Independent claim 14 (from which claim 15 depends) as amended September 2, 2022 recites the limitation “a sample of a normal individual who is known not to be in need of the reducing inflammatory responses”.  While the application as filed generally discloses the use of a sample of a “normal individual” in the manner recited in claim 14, there is no disclosure of the particular type of “normal individual” now referenced therein (i.e., a normal individual “known not to be need of” reducing inflammatory responses).  It is noted that applicant has not identified basis for this amendment in the original disclosure, nor could the examiner identify any apparent express, implicit, or inherent disclosure of the sub-category of “normal individual” now claimed.  Accordingly, the amendment of September 2, 2022 adds new matter to claims 14-15.
It is noted that in view of applicant’s clarifying amendments to claim 14 (which make clear who “the subject” of claim 14 is), the reference in claim 14 to “a normal individual” (without the further qualifying language rejected herein) would not be considered indefinite.  Therefore, it is suggested that claim 14 simply be amended to delete the new language that necessitated this rejection.
Claim Rejections - 35 USC § 112(a)/first paragraph
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claims 3-6 and 14-16 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to:  (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (MPEP 2164.01(a)).  It is noted that the examiner has considered all of the evidence related to each of these factors, and that those factors, reasons and evidence that have led to a conclusion that enablement is lacking are discussed below (MPEP 2164.04).
	Independent claim 3 as amended (from which claims 4-6 and 14-16 depend) is directed to a method “of treating a subject in need thereof by reducing inflammatory responses in the subject, the subject having one or more diseases selected from the group consisting of stomach cancer, colon cancer, breast cancer, ovarian cancer, bladder cancer, asthma, diabetes, Parkinson’s disease and dementia, the method comprising administering to the subject a pharmaceutical composition comprising an effective amount of vesicles derived from bacteria of the genus Rhizobium”.  Dependent claims 4-6 recite preferred embodiments related to vesicle types/properties thereof, while dependent claims 14-15 require further steps related to extracting and testing vesicles from a subject sample and sample of a “normal individual” performed prior to the “administering” of claim 3.  New claim 16 states “wherein the inflammatory responses comprise secretion of IL-6 and TNF-alpha”; this claim thus requires that the claim method function to achieve a more specific type of reduction in inflammatory responses in order for it to be considered enabled.
	It is unpredictable as to whether one of skill in the relevant art could make and use applicant’s invention as claimed.  The specification states that the inventors found that “a content of vesicles derived from bacteria of the genus Rhizobium are significantly reduced in clinical samples of patients” with diseases of the types specified in claim 3 “compared with a normal individual, through metagenomics analysis, thereby diagnosing a disease” (specification page 3 bridging to page 4), and further that “it was confirmed that, when vesicles were isolated from Rhizobium leguminosarum to treat macrophages, IL-6 and TNF-alpha secretion caused by pathogenic vesicles was significantly inhibited”, concluding that as a result “the present invention was completed” (specification page 4).  However, while the specification illustrates comparisons of differences in blood or urine levels of Rhizobium vesicles in patients of the types set forth in the claims as compared to a “normal individual” (see Figures 2-11 and the descriptions thereof, as well as Examples 2-12) – which activities generally correspond to the further steps recited in dependent claims 14-15 – the specification provides no disclosure of an “administering” of a “pharmaceutical composition comprising an effective amount of vesicles derived from bacteria of the genus Rhizobium”, and thus provides no actual evidence that such an activity may be employed to achieve treatment of any disease in a subject – or to achieve the new requirement of “reducing inflammatory responses” - as set forth in the present claims.  While the specification exemplifies administering fluorescence-labeled bacteria vesicles into the GI tract of mice to illustrate the absorption and distribution of the vesicles throughout the bodies of mice (Example 1), as well as a study of the effects of Rhizobium leguminosarum-derived vesicles on secretion of inflammatory markers in a mouse macrophage cell line (Example 13), there is no disclosure in the application of any actual preparation and use of a pharmaceutical composition as set forth in the claims in any manner, nor any evidence of the successful use of Rhizobium-derived vesicles - in any form – in the treatment of any disease, or in reducing inflammatory responses in a treated subject (as measured by IL-6 and/or TNF-alpha secretion, or in another manner).  Further, while such vesicles might be distributed throughout the body when administered into the stomach, and exhibit anti-inflammatory properties when contacted directly to mouse cells in vitro, one of skill in the relevant art would not conclude, absent actual evidence, that such characteristics would translate to, and enable, the successful use of such vesicles in treating cancer or any other disease in a patient, or in achieving reduction in inflammatory responses.  Absent enabling guidance in the specification, one of skill in the art may look to the teachings of the prior art for further guidance that might render an invention enabled.  However, in the present case, such further guidance is lacking.  While the prior art as exemplified by Tashiro et al (Frontiers in Microbiology, 8:571 [April 2017]; cited herein) teaches that microvesicles secreted from bacteria may transfer their contents to other related bacteria (see entire Abstract), there is no evidence provided either in applicant’s specification or elsewhere in the prior art supporting a conclusion that such vesicles may be successfully employed as a pharmaceutical in the treatment of cancer, asthma, dementia, etc., or in achieving reduction in inflammation, as set forth in the claims.  Given the high level of skill of one skilled in the relevant art, it is clearly within the ability of such an artisan to conduct further experimentation aimed at determining whether vesicles of the claims have any properties that might render them usable as treatments in a subject, and whether it is possible to prepare a pharmaceutical composition that might allow for the use/exploitation of these properties.  However, based on the state of the art at the time of applicant’s invention, it is completely unpredictable as to whether any amount of experimentation – even an infinite amount – might be sufficient to enable what is actually being claimed.  Such a type and quantity of experimentation is clearly undue, and for these reasons, the invention of claims 3-6 and 14-16 lacks enablement.  With further regard to claims 14-15, it is also noted that while the teachings of the specification do illustrate detection of bacterial DNA in blood and urine samples of patients as compared to a control, the specification does not establish that this characteristic actually relates to disease in such a way that one of skill in the art would conclude that some type of treatment employing Rhizobium-derived vesicles would function as a disease treatment; enablement of the claimed invention requires disclosure of a pharmaceutical composition as claimed, as well as evidence of its successful use in the actual treatment of disease. 
The reply of September 2, 2022 traverses the rejection on the following grounds.
The reply notes that the claim has been amended to recite reduction in inflammatory responses (which is acknowledged by the examiner), and urges that Example 13 provides evidence supporting enablement of this function (Reply pages 5-6).  The reply refers to the teachings of “Lopez-Yrigoyen et al” (referenced at the bottom of page 5) regarding what is allegedly known in the art regarding the presence of tumor-associated macrophages in the tumor microenvironment (page 5); however, this reference has not been properly cited (and thus has not been reviewed), and based on its listed publication date (2021) would not reasonably reflect the state of the art as of applicant’s effective filing date.  Applicant next relies on another uncited reference with regard to it being “known that ‘Macrophages are an important type of white blood cells in the dialogue between inflammatory response and cancer’”; however, to the extent that this may be relevant to the enablement of the present claims, the examiner cannot rely on a reference that has not in fact been provided and properly cited in the application.  The Reply next discusses the data of Figure 12 and Example 13 (pages 5-6); however, as already indicated in the rejection, this data was clearly obtained using a mouse macrophage cell line (see in particular page 26 bridging to page 27).  The claimed invention clearly does not correspond to the activities of Example 13, nor has anything been provided (further evidence, prior art establishing that the model of Example 13 could reasonably be relied upon as predictive of what would occur in a subject, etc.) upon which the examiner could rely in support of a conclusion that what is actually claimed is enabled.  Further, it is reiterated that the specification provides no disclosure of an “administering” of a “pharmaceutical composition comprising an effective amount of vesicles derived from bacteria of the genus Rhizobium”, and thus provides no actual evidence that such an activity (employing such a composition) may be employed to actually achieve treatment of any disease in a subject, or to achieve the new claim requirement of “reducing inflammatory responses”.  Additionally, it is noted that the fact that differences in amounts of such vesicles were observed in samples from different types of subjects (as reported in applicant’s disclosure) cannot be relied upon to support a conclusion that administering such vesicles to subjects would successfully treat an underlying condition or ameliorate inflammation; one of skill in the art would require actual evidence of the achievement of such an effect before considering a condition to have been “treated”.  Accordingly, applicant’s arguments are not persuasive with regard to enablement of what is actually required by the pending claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634